 



EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated as of March 26, 2007, by and between Cogdell
Spencer Inc., a Maryland corporation (the “REIT”), Cogdell Spencer LP, a
Delaware Limited Partnership (the “Operating Partnership”) each with its
principal place of business at 4401 Barclay Downs Drive, Suite 300, Charlotte,
North Carolina 28209-4670, and Heidi Barringer, residing at the address set
forth on the signature page hereof (the “Executive”).
     WHEREAS, the REIT and the Operating Partnership (collectively, the
“Company”) wish to employ the Executive, and the Executive wishes to accept such
offer, on the terms set forth below:
     Accordingly, the parties hereto agree as follows:
     1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term (the “Initial Term”) commencing on
April 5, 2007 and continuing for a three-year period, unless sooner terminated
in accordance with the provisions of Section 4 or Section 5; with such
employment to continue for successive one-year periods in accordance with the
terms of this Agreement (subject to termination as aforesaid) unless either
party notifies the other party of non-renewal in writing prior to 90 days before
the expiration of the initial term and each annual renewal, as applicable (the
Initial Term, together with any such extensions of employment hereunder, shall
hereinafter be referred to as the “Term”).
     2. Duties. During the Term, the Executive shall be employed by the Company
as Executive Vice President and, as such, the Executive shall faithfully perform
for the Company the duties of said office and shall perform such other duties of
an executive, managerial or administrative nature as shall be specified and
designated from time to time by the CEO, Board of Directors of the Company (the
“Board”) or the General Partner of the Operating Partnership (the “General
Partner”) (including, without limitation, the performance of duties for
affiliates and subsidiaries of the Company). The Executive shall devote

 



--------------------------------------------------------------------------------



 



substantially all of her business time and effort to the performance of her
duties hereunder; provided that, the following activities do not interfere with
the Executive’s ability to perform her duties hereunder, the Executive shall not
be prohibited from performing personal and charitable activities and engaging in
any other business interests as may be approved by the CEO, Board or the General
Partner. Notwithstanding the foregoing, unless otherwise consented to by the
parties hereto, in the event of any termination of employment with either the
REIT or the Operating Partnership at a time when the REIT and the Operating
Partnership are affiliates, then such termination will be considered to be a
termination of such employment with the Company. Nothing herein shall restrict
the ability of the Operating Partnership from classifying the Executive as a
non-employee service provider thereto for tax-administrative purposes, for
purposes of employee benefit plans and programs and for such other purposes as
it may deem appropriate.
     3. Compensation.
          3.1 Salary. The Company shall pay the Executive during the Term a
salary at the rate of $200,000 per annum (the “Annual Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives (or, if there is no such policy, such practices of the Company’s
principal affiliates). At least annually, the CEO, Board or the General Partner
shall review the Executive’s Annual Salary and may provide for increases therein
as it may in its discretion deem appropriate.
          3.2 Bonus. During the Term, in addition to the Annual Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount to be determined by the
Company (the “Annual Bonus”).
          3.3 Benefits — In General. The Executive shall be permitted during the
Term to participate in, and the Company shall, to the extent permitted under the
following plans and programs, waive any waiting period with respect to, any
group life, hospitalization or disability insurance plans, health programs,
equity-based plans, retirement plans, fringe benefit programs and similar
benefits that may be available to other senior executives of the Company
generally, on the same terms as such other

2



--------------------------------------------------------------------------------



 



executives, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.
          3.4 Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement; provided that the Executive
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Company.
          3.5. Certain Specific Benefits. The Company shall make available to
the Executive, vacation of 20 business days per year, including the fiscal year
ending December 31, 2007, and an appropriate Company car allowance consistent
with car allowances for other senior executives.
     4. Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Company to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4. If
the Executive by virtue of ill health or other disability is unable to perform
substantially and continuously the duties assigned to her for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period, the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or disability, (i) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive any Annual Salary, Annual Bonus (which Annual Bonus
for the fiscal year ending December 31, 2007, for purposes of this Section 4(i),
shall accrue monthly at a rate of $8,333) and other benefits earned and accrued
under this Agreement prior to the date of termination (and reimbursement under
this Agreement for expenses incurred prior to the date of termination), (ii) all
outstanding unvested equity-based awards (including, without limitation, stock
options and restricted stock) held by the Executive shall fully vest and become
immediately exercisable, as applicable, subject to the other terms of such
awards, and (iii) except as otherwise required under applicable law, the
Executive (or, in the event of her death, her estate and beneficiaries) shall
have no

3



--------------------------------------------------------------------------------



 



further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.
     5. Certain Terminations of Employment.
          5.1 Termination by the Company for Cause; Termination by the Executive
without Good Reason.
          (a) For purposes of this Agreement, “Cause” shall mean the
Executive’s:
          (i) conviction of, or formal admission to, a felony;
          (ii) engagement in the performance of her duties hereunder, or
otherwise to the material and demonstrable detriment of the Company, in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;
          (iii) repeated failure to adhere to the directions of the CEO, Board
or the General Partner, or to adhere to the Company’s policies and practices;
          (iv) willful and continued failure to substantially perform her duties
properly assigned to her (other than any such failure resulting from her
disability) after demand for substantial performance is delivered by the Company
specifically identifying the manner in which the Company believes the Executive
has not substantially performed such duties;
          (v) breach of any of the provisions of Section 6; or
          (vi) breach in any material respect of the terms and provisions of
this Agreement and failure to cure such breach within 90 days following written
notice from the Company specifying such breach;
provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clauses (i), (ii) or (v) above and
on written notice given to the Executive at any time not more than 30 days
following the occurrence of, or if later, the Company’s knowledge of, any of the
events described in clause (iii), (iv) or (vi) above. No termination for Cause
shall be effective unless the Board or the General Partner makes a Cause
determination after notice to the Executive and the Executive has been provided
with the opportunity (with counsel of her choice) to contest the determination
at a meeting of the Board or with the board of trustees the General Partner.

4



--------------------------------------------------------------------------------



 



          (b) During the Term, the Company may terminate the Executive’s
employment hereunder for Cause, as provided above, and the Executive may
terminate her employment without Good Reason on at least 30 days’ and not more
than 60 days’ written notice given to the Company. If (i) the Company terminates
the Executive for Cause, or the Executive terminates her employment and the
termination by the Executive is not for Good Reason in accordance with
Section 5.2 or covered by Section 5.3, the Executive shall receive Annual Salary
and other benefits (but, in all events, and without increasing the Executive’s
rights under any other provision hereof, excluding any bonuses not yet paid)
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) a termination occurs in accordance with
this Section 5.1, except as otherwise required under applicable law, the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.
          5.2 Termination by the Company without Cause; Termination by the
Executive for Good Reason.
          (a) For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to by the Executive,
          (i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;
          (ii) a reduction in Annual Salary of the Executive;
          (iii) the relocation of the Executive’s office to more than 50 miles
from Charlotte, North Carolina; or
          (iv) the Company’s material and willful breach of this Agreement.
Notwithstanding the foregoing, (A) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than
90 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises and (B) if there exists (without regard to
this clause (B)) an event or

5



--------------------------------------------------------------------------------



 



condition that constitutes Good Reason, the Company shall have 60 days from the
date notice of such a termination is given to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder.
          (b) During the Term, the Company may terminate the Executive’s
employment at any time for any reason or no reason and the Executive may
terminate the Executive’s employment with the Company for Good Reason. If the
Company terminates the Executive’s employment and the termination is not covered
by Section 4, 5.1 or 5.3, or the Executive terminates her employment for Good
Reason and the termination by the Executive is not covered by Section 5.3,
(i) the Executive shall receive Annual Salary, Annual Bonus (which Annual Bonus
for the fiscal year ending December 31, 2007, for purposes of this
Section 5.2(b)(i), shall accrue monthly at a rate of $8,333) and other benefits
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment); (ii) the Executive shall receive (A) a cash payment
equal to 1.99 times the sum of (x) the Executive’s Annual Salary (as in effect
on the effective date of such termination) payable no later than 30 days after
such termination and (y) the greater of (1) the average of the two previous
Annual Bonuses received by the Executive as provided for in Section 3.2, or
(2) the maximum amount payable under Section 3.2 for the fiscal year in which
the termination occurs (the “Termination Bonus”), or, in the event the Executive
has not received any Annual Bonuses pursuant to Section 3.2 at the time of such
termination, the Termination Bonus shall be equal to the Annual Bonus the
Executive would have received under Section 3.2 if the Executive would have
remained employed through the period required to be entitled to receive the
Annual Bonus and satisfied all target performance objectives, payable no later
than 30 days after such termination (or, if later, as soon as practicable, but
in no event more than 30 days after, the amount of the Termination Bonus is
known) and (B) for a period of three years after termination of employment such
continuing health benefits (including any medical, vision or dental benefits),
under the Company’s health plans and programs applicable to senior executives of
the Company generally as the Executive would have received under this Agreement
(and at such costs to the Executive) as would have applied in the absence of
such termination

6



--------------------------------------------------------------------------------



 



(but not taking into account any post-termination increases in Annual Salary
that may otherwise have occurred without regard to such termination and that may
have favorably affected such benefits); (iii) all outstanding unvested
equity-based awards held by the Executive shall vest and become immediately
exercisable and shall otherwise become free of restrictions and be exercisable
in accordance with their terms and the Executive shall become vested in any
pension or other deferred compensation other than pension or deferred
compensation under a plan intended to be qualified under Section 401(a) or
403(a) of the Internal Revenue Code of 1986, as amended; and (iv) except as
otherwise required under applicable law, the Executive shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder. To the extent that the
Executive remains employed with the Company subsequent to December 31, 2007, for
purposes of Section 5.2(b)(ii)(y) hereof, the Annual Bonus for the fiscal year
ending December 31, 2007 shall be $100,000.
          (c) Notwithstanding clause (ii)(B) of the second sentence of
Section 5.2(b), (i) nothing herein shall restrict the ability of the Company to
amend or terminate the plans and programs referred to in such clause (ii)(B)
from time to time in its sole discretion, but the Company may not reduce
benefits already earned and accrued by, but not yet paid to, the Executive and
(ii) the Company shall in no event be required to provide any benefits otherwise
required by such clause (ii)(B) after such time as the Executive becomes
entitled to receive benefits of the same type from another employer or recipient
of the Executive’s services (such entitlement being determined without regard to
any individual waivers or other similar arrangements).
          5.3 Change of Control.
          (a) Without duplication of the foregoing, upon a “Change in Control”
(as defined below) while the Executive is employed, all outstanding unvested
equity-based awards (including stock options and restricted stock) shall fully
vest and become immediately exercisable, as applicable. In addition, if, after a
Change in Control, the Executive terminates her employment with the Company for
any reason on or before the first anniversary of the Change in Control, such
termination shall be deemed a termination

7



--------------------------------------------------------------------------------



 



by the Executive for Good Reason covered by Section 5.2, provided, that the
Executive provides no less than 30 days’ advance written notice to the Company.
          (b) For purposes of this Agreement, “Change in Control” shall have the
same meaning as in the Company 2005 Long Term Incentive Compensation Plan (or
any successor plan thereof).
     6. Covenants of the Executive.
          6.1 Consideration. The Executive acknowledges, understands and agrees
that, in consideration for agreeing to and complying with the terms and
conditions contained in this Section 6 hereof, she will be entitled to a lump
sum payment, payable no later than 30 days after a termination of the
Executive’s employment under Section 5 of this Agreement, equal to the sum of
(i) the Executive’s Annual Salary for one year and (ii) the greater of (A) the
average of the two previous Annual Bonuses received by the Executive as provided
for in Section 3.2, or (B) the maximum amount payable under Section 3.2 for the
fiscal year in which the termination occurs, or, in the event the Executive has
not received any Annual Bonuses pursuant to Section 3.2 at the time of such
termination, such Annual Bonus shall be equal to the Annual Bonus the Executive
would have received under Section 3.2 if the Executive would have remained
employed through the period required to be entitled to receive the Annual Bonus
and satisfied all target performance objectives. Notwithstanding the foregoing,
within seven days of a termination of the Executive’s employment under Section 5
of this Agreement, the Company may give written notice to the Executive stating
that it does not wish to enforce the terms and conditions contained in this
Section 6, and upon issuance of such notice, the Company will not be obligated
to pay and the Executive will not be entitled to receive any consideration under
this Section 6 and the covenants contained in this Section 6 will have no force
and effect. To the extent that the Executive remains employed with the Company
subsequent to December 31, 2007, for purposes of Section 6.1(ii) hereof, the
Annual Bonus for the fiscal year ending December 31, 2007 shall be $100,000.

8



--------------------------------------------------------------------------------



 



          6.2 Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company (which expressly
includes for purposes of this Section 6 (and any related enforcement provisions
hereof), its successors and assigns) is the ownership, operation, development,
redevelopment, acquisition and management of strategically located medical
office buildings and other healthcare related facilities (such business and any
and all other businesses that after the date hereof, and from time to time
during the Term, become material with respect to the Company’s then-overall
business, herein being collectively referred to as the “Business”); (ii) the
Company is one of the limited number of persons who have developed such a
business; (iii) the Company’s Business is, in part, national in scope; (iv) the
Executive’s work for the Company has given and will continue to give her access
to the confidential affairs and proprietary information of the Company; (v) the
covenants and agreements of the Executive contained in this Section 6 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 6. Accordingly, the Executive covenants and agrees
that:
          (a) By and in consideration of the payments to be provided by the
Company hereunder, and further in consideration of the Executive’s exposure to
the proprietary information of the Company, the Executive covenants and agrees
that, during the period commencing on the date hereof and ending one year
following the date upon which the Executive shall cease to be an employee of the
Company and its affiliates (the “Restricted Period”), she shall not directly or
indirectly, whether as an owner, partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity, (i) engage in any
element of the Business (other than for the Company or its affiliates) or
otherwise compete with the Company or its affiliates, (ii) render any services
to any person, corporation, partnership or other entity (other than the Company
or its affiliates) engaged in competition with the Company or its affiliates, or
(iii) provide financial assistance to or otherwise obtain an ownership interest
in a competitor of the Company or its affiliates; provided, however, that,
notwithstanding the foregoing, the Executive may invest in securities of any
entity, solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange

9



--------------------------------------------------------------------------------



 



or the National Association of Securities Dealers, Inc. Automated Quotation
System, (B) the Executive is not a controlling person of, or a member of a group
which controls, such entity and (C) the Executive does not, directly or
indirectly, own 5% or more of any class of securities of such entity.
          (b) During and after the Restricted Period, the Executive shall keep
secret and retain in strictest confidence, and shall not use for her benefit or
the benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all confidential matters relating to the Company’s
Business and the business of any of its affiliates and to the Company and any of
its affiliates, learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates (the “Confidential Company
Information”), and shall not disclose such Confidential Company Information to
anyone outside of the Company except with the Company’s express written consent
and except for Confidential Company Information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Executive or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement.
          (c) During the Restricted Period, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, knowingly (i) solicit
or encourage to leave the employment or other service of the Company, or any of
its affiliates, any employee or independent contractor thereof or (ii) hire (on
behalf of the Executive or any other person or entity) any employee or
independent contractor who has left the employment or other service of the
Company or any of its affiliates within the one-year period which follows the
termination of such employee’s or independent contractor’s employment or other
service with the Company and its affiliates. From the date hereof through the
end of the two-year period commencing with the Executive’s termination of
employment with the Company, the Executive will not, whether for her own account
or for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the Company’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the 12-month period prior to the
Executive’s termination is or was a customer or client of the Company or any of

10



--------------------------------------------------------------------------------



 



its affiliates. While the Executive’s non-compete obligations under
Section 6.2(a) are in effect, the Executive shall not publish any statement or
make any statement under circumstances reasonably likely to become public that
is critical of the Company or any of its affiliates, or in any way adversely
affecting or otherwise maligning the Business or reputation of the Company or
any of its affiliates.
          (d) All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof), whether visually
perceptible, machine-readable or otherwise, made, produced or compiled by the
Executive or made available to the Executive concerning the business of the
Company or its affiliates, (i) shall at all times be the property of the Company
(and, as applicable, any affiliates) and shall be delivered to the Company at
any time upon its request, and (ii) upon the Executive’s termination of
employment, shall be immediately returned to the Company.
          6.3 Rights and Remedies upon Breach.
          (a) The Executive acknowledges and agrees that any breach by her of
any of the provisions of Section 6.2 (the “Restrictive Covenants”) would result
in irreparable injury and damage for which money damages would not provide an
adequate remedy. Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of Section 6.2, the Company and its affiliates,
in addition to, and not in lieu of, any other rights and remedies available to
the Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages); shall have the right and remedy to have
the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.
          (b) The Executive agrees that in any action seeking specific
performance or other equitable relief, she will not assert or contend that any
of the provisions of this Section 6 are unreasonable or otherwise unenforceable.
The existence of any claim or cause of action by the Executive, whether

11



--------------------------------------------------------------------------------



 



predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.
     7. Other Provisions.
          7.1 Severability. The Executive acknowledges and agrees that (i) she
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.
          7.2 Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.
          7.3 Enforceability; Jurisdiction; Arbitration.
          (a) The Company and the Executive intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants set forth in Section 6 upon
the courts of any jurisdiction within the geographical scope of the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided above in the courts of any other
jurisdiction within the geographical scope of such Restrictive Covenants, as to
breaches of such Restrictive Covenants in such other respective jurisdictions,
such Restrictive Covenants as they relate to

12



--------------------------------------------------------------------------------



 



each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restricted Covenants).
          (b) Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 6, to the extent necessary for the Company (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.3) that is not resolved by the Executive and the
Company (or its affiliates, where applicable) shall be submitted to arbitration
in Charlotte, North Carolina in accordance with North Carolina law and the
procedures of the American Arbitration Association. The determination of the
arbitrator(s) shall be conclusive and binding on the Company (or its affiliates,
where applicable) and the Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.
          7.4 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five days after the date of deposit in the United States mails as
follows:

         
 
  (i)   If to the Company, to:
 
       
 
      Cogdell Spencer Inc.
 
      4401 Barclay Downs Drive, Suite 300
 
      Charlotte, North Carolina 28209-4670
 
      Attention: Frank C. Spencer
 
       
 
      with a copy to:
 
      Clifford Chance US LLP
 
      31 West 52 Street
 
      New York, New York 10019
 
      Attention: Jay Bernstein
 
       
 
  (ii)   If to the Executive, to:
 
       
 
      Heidi Barringer
 
      [at the address set forth on the signature page hereof]

13



--------------------------------------------------------------------------------



 



Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.
          7.5 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
          7.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.
          7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NORTH CAROLINA.
          7.8 Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder.
          7.9 Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.
          7.10 No Duty to Mitigate. Except as may be provided in
Section 5.2(c)(ii), the Executive shall not be required to mitigate damages or
the amount of any payment provided for under this

14



--------------------------------------------------------------------------------



 



Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event the Executive does mitigate.
          7.11 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.
          7.12 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.
          7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3 and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3 and 7.9), shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.
          7.14 Existing Agreements. The Executive represents to the Company that
she is not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit her from executing this Agreement or limit her ability to fulfill
her responsibilities hereunder.
          7.15 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
          7.16 Parachutes. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement is deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, in addition to any other benefits to which
the Executive is entitled under this Agreement, the Executive shall be paid by
the Company an amount in cash equal to the sum of the excise taxes payable by
the Executive by reason

15



--------------------------------------------------------------------------------



 



of receiving Parachute Payments plus the amount necessary to put the Executive
in the same after-tax position (taking into account any and all applicable
federal, state and local excise, income or other taxes at the highest applicable
rates on such Parachute Payments and on any payments under this Section 7.16) as
if no excise taxes had been imposed with respect to Parachute Payments.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The amount of any payment under this Section 7.16 shall be computed
by a certified public accounting firm selected by the Company and reasonably
acceptable to the Executive.
[remainder of the page left intentionally blank]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

                  COGDELL SPENCER INC.
 
           
 
  By:   /s/ Frank C. Spencer    
 
     
 
   
 
  Name:   Frank C. Spencer    
 
     
 
   
 
  Title:   Chief Executive Officer and President    
 
           
 
           
 
           

                  COGDELL SPENCER LP
 
           
 
  By:   CS Business Trust I, its General Partner    
 
           
 
  By:   /s/ Frank C. Spencer    
 
     
 
   
 
  Name:   Frank C. Spencer    
 
     
 
   
 
  Title:   Trustee    
 
           
 
           
 
           

                  HEIDI BARRINGER
 
           
 
  By:   /s/ Heidi Barringer    
 
     
 
   
 
  Name:   Heidi Barringer    

17